Citation Nr: 0905276	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for degenerative arthritis of the lumbar spine.  

2.  Entitlement to an increased evaluation in excess of 20 
percent for degenerative joint disease of the left knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1987 to 
January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the VA RO in Columbia, South Carolina, which confirmed and 
continued the 20 percent evaluation of degenerative arthritis 
of the lumbar spine, and the 20 percent evaluation of 
degenerative joint disease of the left knee.  A subsequent 
May 2006 rating decision by the VA RO in Roanoke, Virginia, 
granted an increased evaluation to 40 percent for the lumbar 
spine disability, effective from April 11, 2003, but denied 
entitlement to an increased evaluation in excess of 20 
percent for the left knee disability.  Supplemental 
statements of the case (SSOCs) were issued in May and June 
2007, which continued and confirmed the previous evaluations.  

The Board notes that the veteran's case has been transferred 
to various ROs throughout the course of his appeal because he 
moved several times.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The veteran's lumbar spine disability is manifested by 
forward flexion of the thoracolumbar spine to 30 degrees, and 
with severe limitation of motion of the lumbar spine; but 
without evidence of ankylosis or intervertebral disc disease.  

3.  The veteran's left knee disability is manifested by 
flexion limited to more than 15 degrees and extension limited 
to less than 20 degrees, and osteoarthritis; but not by 
severe recurrent subluxation, lateral instability.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 40 percent for degenerative arthritis of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes (DCs) 
5289, 5292, and 5293 (2003); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.59, 4.71a, DCs 5235 to 5243 (2008).  

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the left knee are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.59, 4.71, 4.71a, DCs 5002, 5004 to 5009, 5256, 5257, 
5260, and 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in letters dated in April 2003 and March 
2006, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran and the types of evidence that will 
be obtained by VA.  These communications of the RO advised 
the veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  Additionally, the Board notes that an 
October 2004 statement of the case (SOC) specifically 
addressed aspects of the notice requirements of Vazquez-
Flores, and provided the diagnostic code criteria (both for 
rating disabilities of the spine and of the knee), as well as 
examples of the type of types of medical and lay evidence 
that the are relevant to establishing entitlement to 
increased compensation.  As noted above, these claims were 
last readjudicated, via an SSOC, in June 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
treatment records and VA examination reports.  Also of record 
and considered in connection with the appeal are written 
statements submitted by the veteran and his representative, 
on his behalf.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  For all of these reasons, 
the Board finds that any initial notice errors with regard to 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  
In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3- 2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

A.  Disabilities of the Spine

Under the criteria in effect prior to September 26, 2003, 
potentially applicable diagnostic codes for rating 
musculoskeletal lumbar spine disabilities are as follows:

Diagnostic Code 5289, in effect prior to September 26, 2003, 
provides:

Spine, ankylosis of, lumbar:

50%		Unfavorable;

40%		Favorable.  

See 38 C.F.R. § 4.71a, DC 5289 (2003).  



Diagnostic Code 5292, in effect prior to September 26, 2003, 
provides:

40% 		Severe limitation of motion for the lumbar spine;

20% 		Moderate limitation of motion for the lumbar spine;

10% 	Slight limitation of motion for the lumbar spine.  

See 38 C.F.R. § 4.71a, DC 5292 (2003).  

Diagnostic Code 5293, in effect prior to September 23, 2003, 
provides: 

Intervertebral disc syndrome: Evaluate intervertebral disc 
syndrome (pre-operatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under §4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

60%	With incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months;  

40%	With incapacitating episodes having a total 
duration of at least four weeks but less than six 
weeks during the past 12 months;  

20%	With incapacitating episodes having a total 
duration of at least two weeks but less than four 
weeks during the past 12 months;  

10%	With incapacitating episodes having a total 
duration of at least one week but less than two 
weeks during the past 12 months;  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in DC 
5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 38 
C.F.R. § 4.71a.  Effective September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under DCs 
5235-5243.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% 		Unfavorable ankylosis of the entire spine;

50% 		Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242, Degenerative arthritis of the spine 
(see also diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months;  

40%	With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;  

20%	With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months;  

10%	With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months;  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  



Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).  


B.  Disabilities of the Knee

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2008).  

The current version of the General Rating Formula for 
Diseases and Injuries of the Knee and Leg, 38 C.F.R. § 4.71a, 
provides as follows:

Diagnostic Code 5256 provides: 

Knee, ankylosis of: 

60%		Extremely unfavorable, in flexion at an angle of 
45º or more;

50%		In flexion between 20º and 45º;

40%		In flexion between 10º and 20º;

30%	Favorable angle in full extension, or in slight 
flexion between 0º and 10º.  

See 38 C.F.R. § 4.71a, DC 5256 (2008).  



Diagnostic Code 5257 provides:

Knee, other impairment of:

Recurrent subluxation or lateral instability:

30%		Severe;

20%		Moderate;

10%		Slight.

See 38 C.F.R. § 4.71a, DC 5257 (2008).  

Diagnostic Code 5260 provides:

Leg, limitation of flexion of:

30%		Flexion limited to 15º

20%		Flexion limited to 30º

10%		Flexion limited to 45º

0%		Flexion limited to 60º

See 38 C.F.R. § 4.71a, DC 5260 (2008).  

Diagnostic Code 5261 provides:

Leg, limitation of extension of:

50%		Extension limited to 45º

40%		Extension limited to 30º

30%		Extension limited to 20º

20%		Extension limited to 15º

10%		Extension limited to 10º

0%		Extension limited to 5º

See 38 C.F.R. § 4.71a, DC 5261 (2008).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Legal Analysis

A.  Procedural History

In a November 1991 rating decision the Seattle, Washington RO 
granted service connection for degenerative arthritis of the 
lumbar spine and degenerative joint disease of the left knee, 
and a 10 percent evaluation was assigned, effective from 
January 12, 1991.  In a June 1998 rating decision, the 
Huntington, West Virginia RO granted an increase to 20 
percent for the lumbar spine disability, and granted a 
separate 10 percent rating for degenerative joint disease of 
the left knee, effective from August 8, 1995.  In a September 
2000 rating decision, issued in October 2000, the Roanoke, 
Virginia RO granted an increase to 20 percent for the left 
knee disability, effective from May 5, 2000.  Finally, as 
noted above, the veteran filed his current claim for an 
increased rating on April 11, 2003, and in a May 2006 rating 
decision, the RO granted an increase to 40 percent for the 
veteran's back disability, effective from April 11, 2003.  


B.  Degenerative Arthritis of the Lumbar Spine

The veteran's service-connected degenerative arthritis of the 
lumbar spine is evaluated as 40 percent disabling, under the 
pertinent provisions for evaluating disease and injuries of 
the spine.  He contends that his spine disability warrants an 
increased rating due to symptoms that include increased 
limitation of motion and chronic, constant low back pain.  

In conjunction with the current appeal, the veteran underwent 
a VA joints examination in May 2003.  Specifically, he 
complained of aggravated back pain while working as a truck 
driver, sitting for long periods of time, and bending 
repetitively.  Physical examination results included findings 
of full range of motion of the lumbar spine, with range of 
motion testing showing forward flexion to 95 degrees out of 
90 degrees, and a combined range of motion of the 
thoracolumbar spine to 225 degrees out of 240 degrees.  The 
examiner noted a well-developed trunk with no visual 
structural abnormality of the thoracolumbar spin, no abnormal 
rib humps, no elevation of one shoulder, no pain on flexion 
and extension or side bending, no atrophy of any surrounding 
paravertebral musculature of the lumbar spine, and no lumbar 
fullness.  Neurological evaluation of the lower extremities 
revealed a negative straight leg raise, bilaterally, both in 
the supine and sitting position, and negative crossed 
straight leg raising.  The veteran's deep tendon reflexes of 
the patellars and Achilles were noted as 1+ and symmetrical.  
The examiner noted no motor deficits or obvious atrophy 
involving the lower extremities, and no gait abnormalities 
were present.  Imaging study results, in the form of X-ray 
studies, indicated degenerative facet changes, degenerative 
disc disease most markedly at L5-S1 with loss of joint space 
and significant paravertebral and disk calcification, and 
degenerative disc phenomena at L3-L4 and L5-S-1, to a lesser 
degree.  The veteran was diagnosed with degenerative disc and 
joint disease of the lumbar spine, moderately advanced.  

In March 2005, the veteran underwent a second VA spine 
examination, where he reported worsening symptomatology since 
his May 2003 VA joints examination.  The veteran complained 
of daily, achy low back pain, with an intensity of 8 on a 0 
to 10 scale, which flares up with increased activity; but 
denied that the pain had any radiation or neurogenic 
qualities, and denied any radiation of pain to his legs.  
Further, he denied experiencing any weight loss, fever, 
visual disturbances, bowel or bladder complaints, erectile 
dysfunction, dizziness, unsteadiness on his feet, history of 
falls, or prior spinal surgical treatment.  The veteran 
reported being employed as a truck driver and missing work 
due to his back pain, and endorsed ambulating with a cane.  
Physical examination results revealed a slow but normal gait 
with use of a cane, a normal appearing spine with 
preservation of the normal lumbar lordotic curve.  Range of 
motion testing showed forward flexion of the lumbar spine, 
from a standing position, to 30 degrees out of 90 degrees, 
with pain at 20 degrees, and a combined range of motion of 
the thoracolumbar spine to 140 degrees out of 240 degrees.  
The examiner noted intact 2+ patella reflexes bilaterally, 1+ 
Achilles reflexes bilaterally, normal sensation in all 
dermatomes of the lower extremities bilaterally, decreased 
muscle strength diffusely, negative straight leg raises 
bilaterally, -5/5 flexion and extension of the knees 
bilaterally, and tenderness on palpation over the L3 and L4 
lumbar spine.  Diagnostic testing in the form of X-rays of 
the lumbar spine, revealed disc at L4-L5 and at L5-S1, 
without spondylolisthesis, but with spondylosis at L4 and L5.  
The veteran was diagnosed with lumbar spondylosis.  The 
examiner opined that the veteran's history of moderate to 
severe limitations in lifestyle and function lead to an 
assessment of the veteran's overall disability rating as 
moderate to severe.  

Notably, a May 2006 neurology outpatient note reflects 
subjective reports of only intermittent back pain that is 
usually well-controlled by medication.  Here, the veteran was 
assessed with low back pain, without radiation, weakness or 
numbness, but with possible stenosis.  

Finally, in June 2007, the veteran underwent a third VA spine 
examination during which he reported worsening of 
symptomatology since his March 2005 VA spine examination.  
Here, the veteran endorsed constant low back pain with flare-
ups occurring on prolonged sitting or on bending over 
repeatedly, and with incapacitating episodes causing him to 
be bedridden 90 percent of the time, although not as the 
result of a doctor's orders.  The veteran denied any history 
of bowel or bladder incontinence and reported the occasional 
use of a cane.  Physical examination results revealed no 
postural abnormalities or deformities such as kyphosis or 
scoliosis, or spasm of paravertebral muscles in the lumbar 
region, and there was no tenderness to percussion over the 
lower lumbar spine.  Range of motion testing showed forward 
flexion to 80 degrees out of 90 degrees, and a combined range 
of motion of the thoracolumbar spine was to 210 degrees out 
of 240 degrees.  In rendering a diagnosis, the examiner noted 
that movements of the lumbar spine were performed slowly and 
with guarding with pain at the end of flexion and extension 
of the lumbar spine.  The examiner noted no evidence of 
weakened movement against resistance, with motor examination 
indicating normal strength bilaterally, sensory examination 
intact, and symmetrical deep tendon reflexes.  The examiner 
commented that it was not possible to render an opinion on 
additional loss of range of motion due to an inability to 
perform adequate repetitive movements of the lumbar spine.  
Diagnostic testing in the form of X-rays of the lumbar spine, 
taken in March 2005, reflected findings of partial 
sacralization of L5 vertebral body, severe disc space 
narrowing at L4/L5, and mild to moderate disc narrowing at 
L3/L4 and L5/S1.  The veteran was diagnosed with degenerative 
joint disease of the lumbar spine.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the veteran's back 
disability, under any of the applicable diagnostic criteria, 
is not warranted.  In order to warrant an evaluation in 
excess of 40 percent, the veteran must be diagnosed with 
intervertebral disc syndrome that is productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months; or his disability must 
be productive of unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine. In this case, the medical evidence does not support a 
diagnosis of intervertebral disc syndrome, nor does the 
evidence show that the veteran had unfavorable ankylosis of 
the thoracolumbar spine or of the entire spine.  See 38 
C.F.R. § 4.71a, DCs 5289, 5292, and 5293 (2003); 38 C.F.R. § 
4.71a, DCs 5235 to 5243 (2008).  

Although the veteran has given a history of requiring bed 
rest due to incapacitating low back episodes, it is not showm 
that such bed rest was prescribed by a physician. The record 
also indicates the veteran continues to work as a truck 
driver. Hence, the veteran's overall low back symptomatology 
does not meet the criteria for at least the next higher, or 
50 percent, rating.  As the criteria for the next higher, 50 
percent rating has not been met, it follows that the criteria 
for an even higher rating (60 percent under DC 5293 or 100 
percent under DCs 5235 to 5243) likewise have not been met.  

Overall, the evidence does not support an evaluation in 
excess of 40 percent for degenerative arthritis of the lumbar 
spine, and the claim for that benefit must be denied.  38 
C.F.R. §§ 4.3, 4.7.  


C.  Degenerative Joint Disease of the Left Knee

The veteran's service-connected degenerative joint disease of 
the left knee is currently evaluated as 20 percent disabling, 
under the pertinent provisions for evaluating disease and 
injuries of the knee and leg.  He contends that his left knee 
disability warrants an increased rating due to symptoms that 
include episodes of swelling and increased persistent pain.  

Notably, VA treatment records, to include radiographic 
studies, dated from May 2003 to March 2007, reflect 
subjective reports of pain and swelling.  They include 
diagnoses of osteoarthritis and degenerative joint disease of 
the patellofemoral joint.  Significantly, a December 2003 VA 
emergency room note and concurrent bilateral knee diagnostic 
report reveals that the veteran was in a motor vehicle 
accident earlier in the month, where his knees hit the 
dashboard, which caused an increase in pain but did not cause 
a fracture.  The nurse practitioner noted no effusion and no 
edema, with stable varus/valgus stress and negative Lachmans.  
Range of motion testing indicated 0 to 110 degrees with 
crepitus.  An April 2004 VA orthopedic consult indicated 
findings on physical examination of full extension to over 90 
degrees of flexion, patellofemoral joint tracks well with 
extensor mechanism intact, and no significant instability 
appreciated on stress testing in flexion and extension.  A 
November 2004 VA treatment record showed that the veteran 
reported changing his job from long-distance truck driver to 
short-distance truck driver due to his knee discomfort.  A 
subsequent and accompanying December 2004 VA Magnetic 
Resonance Imaging (MRI) scan revealed degenerative changes 
with effusion in the left knee, with no fracture identified.  
Additionally, in April and October 2006, the same VA 
orthopedist noted that the veteran was obese relative to his 
height, and opined that normalization of his weight would 
reduce the load being borne across the knee joints, which is 
usually associated with a reduction in the intensity of the 
pain, and could lead to a diminution in the rate of 
progression of the arthritic process and would be an added 
measure to reduce his symptoms.  The Board notes the record 
indicates that the veteran has been successfully treated for 
pain with various pain medications and cortisone injections.  

In conjunction with the current appeal, the veteran underwent 
a VA examination in May 2003.  During the examination, he 
endorsed persistent pain that aches and throbs, and reported 
that he avoids kneeling and squatting because it causes him 
significant discomfort.  Notable previous treatments included 
the occasional use of a knee support, prior steroid 
injections, and naproxen.  Physical examination results 
included moderate effusion, as well as a great deal of 
crepitance on passive and active range of motion of the left 
knee, with a mild varus deformity, but without instability.  
The examiner reported tenderness that was diffuse around the 
joint, and noted a palpable popliteal cyst.  Flexion of the 
left knee was inhibited to 10 degrees, and was able to fully 
extend to 130 degrees.  Radiological testing, in the form of 
X-ray studies, indicated marked degenerative changes, loss of 
articular cartilage space in the medial compartment with bone 
touching bone, significant osteophyte formation around the 
margins, and a loose body medial in the left knee.  Also 
present were significant patellofemoral arthritic changes.  
The veteran was diagnosed with degenerative joint disease of 
the left knee.  

The veteran underwent a second VA examination in March 2005, 
during which he described his knee pain as 10 on a scale of 0 
to 10, and reported a fair amount of weakness secondary to 
the pain, constant stiffness, flare-ups that can last for 
weeks to months and that limit his range of motion, and 
intermittent swelling.  He denied having any heat, redness, 
symptoms of infection, symptoms of locking, or instability in 
the knee, and denied having surgery on his knees.  The 
veteran endorsed using a cane and taking ultram and anti-
inflammatories, as well as  receiving multiple injections, 
which worked fairly well with relief lasting up to five or 
six months.  Upon physical examination, the examiner observed 
that the veteran had a slow but normal gait using a cane in 
his left hand.  The examiner noted intact 2+ patella 
reflexes, no effusion, stable knees to varus and valgus 
stress testing, negative anterior and posterior drawers, and 
negative Lachman.  Range of motion testing revealed flexion 
of the left knee was from 0 to 95 degrees with pain beginning 
at 90 degrees.  The veteran's knee was found to be in varus 
alignment, approximately 5 to 10 degrees, and range of motion 
was the same for active and passive testing, without 
fatigability.  Radiological testing, in the form of X-ray 
studies, indicated moderate to severe arthrosis with bone on 
bone contact on the medial aspect of the left knee, and with 
severe patellofemoral disease.  The veteran was diagnosed 
with knee osteoarthrosis, a history of moderate to severe 
limitations in lifestyle and function that were consistent 
with physical examination results, and an overall disability 
rating as moderate to severe.  

Finally, in June 2007, the veteran underwent a third VA 
joints examination during which he reported constant pain in 
his knee that was aggravated by prolonged standing and by 
walking for more than an hour, swelling, and a tendency for 
the knee to lock and buckle.  The examiner noted that the 
veteran was scheduled for a total knee arthroplasty of the 
left knee on June 28, 2007.  The veteran endorsed taking 
Etodolac for pain, wearing a left knee brace, and using a 
cane at times.  The examiner observed that the veteran's gait 
was slow and antalgic.  Physical examination results included 
soft tissue swelling with effusion, a flexion deformity of 10 
degrees, tenderness to palpation, guarding due to pain, no 
evidence of weakened movement against resistance, and no 
evidence of additional loss of range of motion with 
repetitive movements.  Range of motion testing revealed 
flexion of the left knee was from 10 to 90 degrees, with 
extension down to 10 degrees.  Flexors and extensors of the 
knee revealed a muscle strength of grade 5/5, and tests for 
instability, to include Anterior drawer test, McMurray's test 
and test for lateral instability, were negative.  
Radiological testing, in the form of X-ray studies taken in 
April 2006, indicated severe degenerative osteoarthritic 
changes, with degenerative joint disease of the 
patellofemoral joint.  Further, a highly suspicious old 
fracture of the medial femoral condyle, and fabella, were 
noted; however, soft tissues appeared normal.  The veteran 
was diagnosed with degenerative joint disease of the left 
knee.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the veteran's left 
knee disability, under any of the applicable diagnostic 
criteria, is not warranted.  In order to warrant an 
evaluation in excess of 20 percent, the veteran must be 
diagnosed with severe recurrent subluxation or lateral 
instability in the left knee, or left leg flexion limited to 
15 degrees, or left leg extension limited to 20 degrees, so 
as to warrant assignment of a 30 percent rating under DCs 
5257, 5259, 5260, and 5261, respectively.  The evidence of 
record reveals that the veteran's left knee disability is 
manifested by flexion of more than 15 degrees and extension 
of less than 20 degrees.  The Board is aware of the veteran's 
subjective complaints of locking, buckling, constant 
stiffness, intermittent swelling, and weakness secondary to 
pain.  However, objective medical findings are negative for 
subluxation or any lateral instability in the left knee.  In 
fact, examination results include findings of stable knees to 
varus and valgus stress testing, and negative results for 
Anterior drawer, McMurray and lateral instability testing.  
Hence, the veteran's overall left knee symptomatology does 
not meet the criteria for at least the next higher, or 30 
percent, rating, or a separate rating based on instability.  
It follows that the criteria for an even higher rating (40 or 
50 percent under DC 5261) likewise have not been met. 
Additionally, there is no evidence of ankylosis of the knee 
so as to warrant a higher rating under DC 5256.  Overall, the 
evidence does not support an evaluation in excess of 20 
percent for degenerative joint disease of the left knee, and 
the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.  


D.  Other Considerations

The Board has specifically considered the guidance of DeLuca, 
in order to determine whether an increased evaluation for 
either disability may be warranted.  While recognizing that 
the veteran has subjective complaints of pain in regard to 
both of his disabilities, as noted above, and while the 
record contains an indication that the veteran suffers from 
flare-ups, there is no evidence indicating a finding of 
additional functional loss beyond that which was objectively 
shown in the examinations due to pain, weakness, excess 
fatigability, or incoordination.  Therefore, the Board holds 
that additional evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.  

The above determinations are based upon consideration of the 
applicable schedular criteria.  The veteran has submitted no 
evidence showing that his degenerative arthritis of the 
lumbar spine or his degenerative joint disease of the left 
knee have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  In fact, as noted above, 
the veteran reported being employed as a truck driver in his 
May 2003, March 2005 and June 2007 VA examinations.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 40 percent for degenerative arthritis 
of the lumbar spine, is denied.  

A rating in excess of 20 percent for degenerative joint 
disease of the left knee, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


